 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDLincoln Property Company C & S, Inc,ManagingAgent for Lincoln Colony Associates,Lincoln Gate-house Associates, Lincoln Property Partners I andWillow Road AssociatesandJanitors Union, LocalNo. 1 of the Service Employees InternationalUnion,AFL-CIO. Cases 13-CA-14393, 13-RC-13672, 13-RC-13673, and 13-RC-13674June 8, 1976DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn January 27, 1976, Administrative Law JudgePaul L Harper issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand a supporting brief, and the Union filed a brief inanswer to the Respondent's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified belowORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Lincoln Property Com-pany C. & S, Inc, Managing Agent for Lincoln Colo-ny Associates, Lincoln Gatehouse Associates, Lin-colnPropertyPartnersIandWillowRoadAssociates,Arlington Heights, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modi-fied belowIAdd the following as paragraph 1(c)"(c) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed them in Section 7 of the Act, asamended "2 Substitute the attached notice for that of theAdministrative Law JudgeiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge s resolutions with respect to credibilityCERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Janitors Union Local No1of the Service Employees International Union,AFL-CIO, and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the following appropriate unitfound appropriate herein for the purposes of collec-tivebargaining in respect to rates of pay, wages,hours of employment, or other conditions of employ-mentAll janitorial employees employed by the Em-ployer at its apartment communities now locat-ed at 475 East Enterprise Drive, Mount Pros-pect,Illinois,2134SouthGoebertRoad,ArlingtonHeights, Illinois, and 806WillowRoad,Wheeling, Illinois but excluding officeclericalemployees,headmaintenancemen,guards and supervisors as defined in the Actunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products Inc91NLRB 544 (1950), enfd 188 F 2d 362 (CA 3 1951) We have carefullyexamined the record and find no basis for reversing his findingsThe Administrative Law Judge'sDecision contains a number of inadver-tent errors in chronology which are corrected as follows(1) In the fifthparagraph of the discussion of "The Announcement of the benefit package"he states that employee Joswiak was first employed by Respondent in No-vember 1975, the correct date is November 1974 (2) In the sixth paragraphof the same discussion he states that employee Jones admitted he was put ona salary basis sometime in November 1975 the correct date is November1974 (3) In the paragraph captioned The discharge of James Bryon Shul-tis'he states that Shultis was employed to June 4,1975, as a janitorialemployee, the correct date is June 3, 1975APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise discrimi-nate against any of our employeesbecause oftheir membership in or activity on behalf of Jan-itors Union, Local No 1 of the Service Employ-ees InternationalUnion,AFL-CIO, or anyother labor organizationWE WILL NOT grant, expedite, or announcenew and/or additional benefits to our employ-ees for the purpose of discouraging their interestin or support of the aforesaid labororganiza-tion224 NLRB No 81 LINCOLN PROPERTY COMPANY C & S, INCWE WILL offer James Bryon Shultis immedi-ate and full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent job, without prejudice to seniority orother rights and privileges, and WE WILL makehim whole for any loss of pay suffered by reasonof his dischargeWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them in Section 7of the Act, as amendedLINCOLN PROPERTY COMPANYC &S, INC,MANAGING AGENT FOR LINCOLN COLONYASSOCIATES,LINCOLNGATEHOUSEAssoCIATES, LINCOLN PROPERTY PARTNERS I ANDWILLOW ROAD ASSOCIATESDECISIONSTATEMENT OF THE CASEPAUL L HARPER, Administrative Law Judge Hearing inthis consolidated proceeding was conducted in Chicago,Illinois, on November 10, 11, and 12, 1975Complaint in 13-CA-14393 was issued August 19, 1975,alleging violations of Section 8(a)(1) and (3) of the ActReport on objections in 13-RC-13672, 13-RC-13673, and13-RC-13674, order consolidating cases with 13-CA-14393, and notice of consolidated hearing were issued Au-gust 19, 1975 1In its answer to the complaint the Respondent concededcertain facts with respect to its business operations, butdenied all allegations that it had committed unfair laborpracticesAll parties were represented by counsel, given full oppor-tunity to examine and cross-examine witnesses, and to filebriefsThe parties waived oral argument General Counseland the Union filed briefs 2 Upon the entire record andfrom observation of the witnesses, I make the followingFINDINGSAND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation with its principaloffice in Dallas, Texas, and with an office and place ofbusiness in Arlington Heights, Illinois, is engaged at thelatter location in furnishing management and janitorialservices to residential buildings in the State of Illinois Re-spondent, during the past year, received gross revenue inexcess of $500,000 from such services The apartment com-plexes involved herein are known by their short title ofColony, Gatehouse, and Willow Bend Respondent admitsand I find that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the ActObjections were filed by the Employer2 Employer filed brief in support of objectionsIILABOR ORGANIZATION INVOLVED495Janitors Union, Local No 1 of the Service EmployeesInternationalUnion, AFL-CIO, is a labor organizationwithin the meaning of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Complaint AllegationsThe complaint alleges two counts of alleged 8(a)(1) vio-lations and one count of an alleged 8(a)(3) violation withrespect to the discharge of James Bryon ShultisB IssuesWhether or not Respondent violated Section 8(a)(1) ofthe Act by announcing new and/or additional fringe bene-fits to employees at the June 5 and 6, 1975, meetings ateach of the apartment premises involved herein just a fewdays before the election on June 9, 1975Whether Respondent, at the June 5 and 6 employeemeetings, told its employees, in effect, it would be futile forthem to continue to support the Union at the upcomingelectionWhether or not Respondent violated Section 8(a)(3) ofthe Act in the discharge of James Bryon ShultisC The Announcementof theBenefit PackageThe complaint alleges, at paragraph VI(a), in substance,that Respondent,during employee meetings on June 5 and6, 1975,3 at each of the three apartment complexes involvedherein, "announced new and/or additional fringe bene-fits", that it did so in an effort to discourage employeesfrom supporting the Union and, inferentially,to voteagainst the Union in the upcoming election on June 9The General Counsel contends that the benefits outlinedat the June employee meetings were actually new and/oradditional benefits insofar as the employees were con-cerned,that the employees,even if entitled to certain bene-fits,were unaware of such entitlement since they had neverbeen so informed prior to the June meetings, and further,as a matter of fact,had never received many of the bene-fits,for example, nonhospitalization sick leave, personalleave, paid vacations to the extent announced, and wereunaware and did not understand the announced retirementand profit sharing plan, etcMoreover the General Counselcontends such benefits"can be added to and subtractedfrom at the discretion of Yelvington or sometimes by resi-dentmanagers " The General Counsel further contendsthat "parading and granting unknownbenefits beforeemployees prior to an election is unfair labor practice11The alleged announced new and/or additional fringebenefits were presented to the employee groups by VicePresident Yelvington displaying them on a large card-board The benefits are set forth in General Counsel's Ex-hibit 7 as follows3Unless otherwise indicated all dates refer to 1975 496DECISIONSOF NATIONALLABOR RELATIONS BOARDFree LPC Benefits-I Holidays-seven days, II Va-cations-two (2) weeks, III Sick Leave-six (6) daysper year, IV Personal Time-four (4) days per year,V Maternity-Child covered from birth, VI Retire-ment-profit sharing, VII Reviews, promotions andtransfers based on individual merit, VIII Health andmedical insurance-100% company paid for you anddependents-50/yrdeductible-twenty-fourhourcoverage-disability benefits-pays 100% up to $1000and 80% after initial $1000-$2000 of life insurance,IX Life insurance-for you and dependents-mini-mum of $12,000 (plus double indemmty)-value al-ways exceeds annual salary, X All benefits are FREEEmployee Joswiak testified that when hired, she was in-formed about certain fringe benefits including hospitaliza-tion, life insurance, and paid vacations, but nothing aboutother benefits enumerated in the June employee meetingShe testified the employee meeting took place Thursday orFriday before the election on Monday, June 9, that JamesCourt and she were the only employees eligible to vote inthe election present at this particular meeting, that MrYelvington displayed a large cardboard (G C Exh 7) fromwhich he read and explained the benefits Yelvington, ac-cording to Joswiak, stated further that even though em-ployees had signed union cards they still had the opportu-nity to vote "no" in the election, that if the Union came inemployees would not be able to transfer from one propertyto another, that if the employees went on strike they wouldnot be paid while on strike, and that he asked "for our voteagainst the Union because he wanted us to give hiscompany a chance to prove itself " On May 20, Joswiakreceived an identification card from the bookkeeper atWillow Bend relating to certain insurance benefits Noth-ing was said to her at the time by way of explanation ofsuch insurance benefitsOn cross-examination she ac-knowledged filling out some forms, apparently relating toinsurance benefits, but testified she did not read or under-stand what she had signed She further testified that shehad been off sick intermittently for a period of about 10days, that she was not docked but had to make up suchtime by working Saturdays except for 5 days, 3 of whichshe had spent in the hospital and 2 convalescing at homeAlso she testified she was off work an entire week in July1975 apparently to be with her daughter after the birth of agrandchild, that she was paid for this time by coming in towork "an hour earlier or stay an hour later " It was laterbrought out her hospital stay had resulted from injuriesreceived at workJoswiak's testimony is substantially corroborated by thatof employee Anderson who testified that when hired hewas informed of practically no fringe benefits He recalled,after several months of employment, being informed by aresident manager about certain insurance benefits and offilling out certain insurance forms on May 19 He was firstemployed in November 1975 He attended the meetingconducted by Yelvington on June 6 at the Colony complexalong with employees Green and Stewart Anderson testi-fied that Yelvington discussed the various benefits set forthon a large cardboard item by item, that of the 10 benefitsdisplayed and discussed he was aware of being entitled toonly 1 and that was the one listed at paragraph VII entitled"Reviews, promotions and transfers-based on individualmerit " Anderson testified that during the meeting he toldMr Yelvington he had been required to make up time fora holiday and that Mr Yelvington replied he was "un-aware of it and it wouldn't happen again " He also toldYelvington about not having a company insurance policyAnderson testified that Yelvington "told everybody in theroom we had these benefits" set forth on the cardboardand displayed to the employees at the meeting He lateracknowledged receiving an insurance identification cardalong with an explanatory booklet on May 19, about 2weeks before the June 6 meeting Anderson also testifiedthat he recalled one or two occasions being off sick andthat he was not paid for such sick leaveA similar meeting took place at the Gatehouse apart-ment complex Again Yelvington presided with SupervisorsHester and Holmes in attendance Employee Gerald Jonestestified he and about three other employees attended themeetingYelvington, according to Jones, displayed thelarge cardboard exhibit and discussed "all the benefits andexplained them out and we learned exactly what we had',thatYelvington went on "talking about why wewere voting the union in and why they didn't want it in "On cross-examination Jones admitted that he was put on asalary basis sometime in November 1975, about a monthafter he was hired, that Supervisor Hester explained thathe would have life insurance, health insurance, 2 weeks'vacation, and paid holidays, and that he read about having6 paid sick leave days on a contract Mr Hester had himsign regarding maintaining a 50-hour workweek at thissame time He further testified that prior to the June 6employee meeting he was unaware of such benefits as timeoff for certain personal reasons, retirement, and profit-sharingEmployee Riha testified that at the time he was hiredsometime in November 1974 he was told nothing aboutfringe benefits, that when he was put on a salary basissometime in February 1975 he was informed of certainbenefits including 2 weeks' paid vacation, hospitalization,health and life insurance, but no "specifics" regarding suchbenefits, further that he attended the meeting on June 6along with several other employees during which Mr Yelv-ington explained the benefits described above from thedocument identified in the record as General Counsel's Ex-hibit 7Riha also testified that he was unaware of any ofthe other benefits shown on this exhibit, and that wheneverhe was off sick such time off was deducted from creditedtime off due to work in excess of 40 hours in any givenweek It was standard procedure for employees to be com-pensated for work in excess of 40 hours a week by grantingthem future time offRespondent's Vice President Yelvington testified thatthe employee benefit package was incorporated in a com-pany personnel manual which was "normally" maintainedon the "properties," at his office and "almost every officewe do business with in the United States", that the manualwas updated from time to time with inserts, that it was hisjob to check to see that all inserts were put in the manualsbut that after instructions were forwarded to the variousmanagers he did not follow up to check on whether the LINCOLNPROPERTYCOMPANY C & S, INCinserts had actually been filed in the manuals He testifiedthus "To follow up, to go check it, I don't ever rememberdoing that specifically"He further testified,on cross-ex-amination,that he had the authority to modify the provi-sions of the manual by granting"more" but not "less" ben-efits set out in the manual Also, in regard to vacationbenefits relating to hourly employees,Yelvington said hedid not notify his resident managers of the change from Iweek provided in the manual to 2 weeks announced duringthe June meetings with the various employee groups Fur-ther that the only time he personally informed employeesof their benefits was at the June meetings Additionally,Yelvington testified that with respect to sick leave he aswell as resident managerscould deviatefrom the manualand in fact"itwas done "Concluding FindingsYelvington's testimony does not substantially refute inany material respectthe testimonyof GeneralCounsel'switnesses in regardto what wassaid during the June meet-ingswiththe variousemployee groupsThe composite tes-timony of all witnesses clearly reveals a lack of communi-cationfrom top management through intermediatemanagement to the rank-and-file employeesThe testimo-ny clearlyestablishes that none of the employees wereaware, or had been informedbefore theJune meetings, ofallbenefitsto which they were, or may havebeen, entitledAll of the employees were aware,or had been informed, ofonlysomeof the benefit package Some of the employeeshad eitherbeen off sick or worked on holidays and had notreceived the alleged benefitsThere is no questionthattheRespondent announcedsuch benefits in the context of an upcomingelectionTheJune 5 and 6 group meetings Respondentconducted withitsemployeesflowed directly fromitselectionstrategymeeting onJune 2 Thereis likewise no question that Re-spondent,by the timing and announcement of said bene-fits,was attempting to influence its employees to voteagainsttheUnionThe Respondenthad the right, ofcourse, to express its opinion about the relative benefits ornonbenefits of unionizationon the partof its employees solong as it made no threats of reprisals or promisesof bene-fitsBased on all the above considerations,I find that theRespondent did, in fact,announce to its employees on theeve of the June 9 election new and/or additional benefitsfor the admitted purpose of influencing their vote againstthe Union This finding is based primarilyon the fact, es-tablishedby credible record testimony, that employees notonly were not aware of most of the announced benefits butsome of the employeeswho had been off sick, or off onholidays, oroff for personal reasons, failedto receive and/or were denied such benefitsThe announcedbenefits wereclearly advantagesthe employees not only did not knowabout butin some instancesnoted above did not have priorto the announcements on June 5 and 6 Furthermore, someof thebenefits listed on GeneralCounsel's Exhibit 7 andpresumably actually enjoyed by the employeeswere of un-certain natureMoreover,admittedlysome of the benefitscould be altered at the will and whim ofthe Respondent497Thus, as far as the employees were concerned,the an-nouncements at the June 5 and 6 meetings were tanta-mount to receiving new or additional benefits and it wouldbe unrealistic to conclude that such announcement wouldhave no impact in the coming election Accordingly, I findRespondent's conduct described above to constitute a vio-lation of Section8(a)(1) of the ActD The Alleged Futility StatementsIn support of paragraph VI(b) of the complaint the Gen-eral Counsel contends that certain statements made by Re-spondent Vice President Yelvington to employees at theJune group meetings contained the unlawful threat that itwould be futile for the employees to continue their supportof the Union since they would gain nothing by voting fortheUnion at the June 9 election The General Counselrelies primarily on the testimony of employees Gerald EJones and Joseph RihaIn this connection Jones testified that during the groupmeeting he attended on June 5 he asked Yelvington why abig company like the Respondent couldn't pay more to itsmaintenance employees Yelvington,according to Jones,replied"(Yelvington)toldme they were paying all theycould afford to pay " Yelvington,in response to furtherinterrogation,repeated this response several times, in sub-stantially the same manner Jones' testimony is corroborat-ed by that of RihaYelvington, with respect to this allegation, testified thathe "told these groups separately that if the Union was vot-ed in, it did not necessarily mean that they would get anyadditional benefit or higher pay "Concluding FindingsIt is essential to considerYelvington'sstatements inproper contextAdmittedly,even according to GeneralCounsel's witnesses,Yelvingtonmade his remarks in re-sponse to a questionasked by employeeJones Jones, afteraskingYelvington why such a big companyas the Respon-dent couldn'tpay moreto its employees and gettingYelvington's alleged reply to the effect thatthe Companycouldn't affordany pay increases, wenton to say to Yelv-ington that if Respondent"couldn't afford to pay us more,why they couldn't afford togive us an apartment andthe wageswe already had, whichwould make it almostmore thanfair to work there Andhe said he couldn't giveme an answer because it was against the lawHe couldn'tmake any promises"(Emphasis supplied)Moreover, oncross-examination Jones testified that after Yelvington hadresponded to his question about more pay and benefitsthatYelvingtonwent on tosay he wouldnegotiate with theUnion if itwas voted in He testified as followsQ Isn't it a factMr Yelvingtondiscussed the pos-sibility ofnegotiating a contractwiththe union'A Yes, if itwas voted in 498DECISIONSOF NATIONALLABOR RELATIONS BOARDQ Did he not say that they would negotiate fairlywith the umon9A YesAlthough I have no reason to doubt the testimony ofJones or Riha both seemed inclined to elaborate somewhatas counsel continued his interrogation, as if to give a morecomplete interpretation of their impression of what Yelv-ingtonmeantby his statements In this connection it isimportant to note that on direct examination Jones testi-fied that after asking Yelvington about more pay, or a freeapartment with the same pay, that Yelvmgton replied hecouldn't "make any promises " It was not until cross-exam-ination that Jones testified Yelvington definitely stated theCompany couldn't afford to pay any more than it was cur-rently paying its employeesBased on all the above considerations, especially Jones'admission that Yelvington, immediately following his re-marks about more pay and benefits, went on to say hewould negotiate with the Union if the employees selectedthe Union as their representative, I conclude and find thatthe record evidence is insufficient to sustain the allegationscontained in paragraph VI(b) of the complaint According-ly, I recommend this allegation be dismissedE The Discharge of James Bryon ShultisShultis was employed by Respondent from February 19,1975, to June 4, 1975, as a janitorial employee He was atvarious times under the immediate supervision of Supervi-sors Toth, Lyman, and Hester, in that orderF Contentionof thePartiesIt is the contention of the General Counsel and Unionthat Respondent discharged Shultis just a few days beforethe June 9 representation election on the pretext of malin-gering in order to rid itself of a potential vote for theUnion Both the General Counsel and Union admit thatShultis was a "less than ideal" employee but rely heavily onthe pretextual nature of the discharge and the events whichled to it at a so-called election strategy meeting ofRespondent's officials on the day before Shultis' dischargeRespondent at the hearing asserted several reasons foritsdischarge of Shultis, including the need of Shultis formore than average supervision, tardiness, absenteeism, andmalingering Ultimately, Respondent took the position thatShultis primarily was discharged because of malingering orpretending to be off sick the day before his discharge whenin fact he was not sickG The Evidence1Shultis' union activity and Respondent's knowledge ofsameShultis, along with several other of Respondent's em-ployees, attended a union meeting the latter part of March1975 at a restaurant in the metropolitan area of ChicagoAlso in attendance at this meeting was head maintenanceman Richard Denner, an admitted supervisor There is evi-dence in the record that Shultis spoke to Denner about theUnion on several occasions, Shultis speaking in favor ofunion representation Denner did not testify From this evi-dence alone I find that Respondent knew of Shultis' unioninterest and support Additionally, however, Respondent'sknowledge of Shultis' union interest and support becomesclearlymanifest at the election strategy meeting the daybefore Shultis' discharge discussed more fully below2 Respondent'sdefenseAs noted above the General Counsel and Union ac-knowledge that Shultis was "less than an ideal employee "Thus, there is evidence unrebutted that all of Shultis' su-pervisors at one time or another complained about hiswork habits and attitude towards his job Toth, accordingtoYelvington's testimony, about mid-March 1975, com-plained to Yelvington she was having trouble with Shultisin getting "conditions of the hallways and the property ingeneral," correctedAt that time Yelvington told Toth ifshe had "somebody who will not work (she) should get ridof them " Yelvington testified Toth complained aboutShultis between the date Shultis was hired until about April3, 1975, on at least three separate occasions NeverthelessToth, on or about March 23, 1975, recommended in writ-ing that Shultis be granted a 50-cent-an-hour increase inpayHer recommendation included the statement "J B(Shultis) has done a good job, is very cooperative "Yelvington testified that he personally repeatedly ob-served Shultis at work and that "he moved slowly, that henad a lackadaisical attitude, that he in fact had to be in-structed repeatedly to do his everyday tasks " NeverthelessYelvington testified "it was (his) policy to leave it to theresidentmanagers to directly supervise their employees,and that included the hiring and firing, and I felt like thatwith the past record of Mr Shultis that I had knowledge of,that I had had enough of Mr Shultrs " This testimony fol-lowed a question as to what influence, if any, didYelvington's observations of Shultis have upon his instruc-tions to Mr Hester on June 2, the day before Shultis' dis-chargeResidentManager Lynam testified that while Shultiswas under her immediate direction she complained to MrHester on several occasions about Shultis' poor work per-formance, that she spoke to Hester about Shultis "two orthree times a week for the three weeks I was there " Alsothat she complained to Yelvington about Shultis "on a fewoccasions " Lynam also testified Shultis was tardy quiteoften and she talked to him about this "2 to 3 days" duringthe first week of his employment Further, that on at leasttwo occasions he used "slangy" words in her presence suchas "Don't worry, Toots, I will take care of it "The testimony of Hester regarding Shultis' work perfor-mance substantially corroborates that of Yelvington andLynam In respect to Toth's recommendation on March 23that Shultis be granted a raise, and her laudatory com-ments, Hester testified he disagreed with Toth's statementsbut that he was "attempting to try to get the man moremoney in hopes that he would try to perform (his) job in amuch more professional manner " LINCOLN PROPERTY COMPANY C & S, INC4993The election strategy meeting of June 2, 1975The facts surrounding this meeting of Respondent's offi-cials, supervisors, and legal counsel are not in dispute VicePresident and General Manager Yelvington and ResidentManagersHester,Holmes, and Lynam, along withRespondent's attorney Berman, attended Also, it is notdisputed that the purpose of the meeting was to discuss theupcoming election on June 9 and to talk about a plan to"sell" each employee on the idea of voting against theUnion Hester's testimony is the most explanatory of thosetestifyingHe testified "We just went over our rulesand our benefit package, how we were to try to sell each ofthe employees to vote against the Union, and that was ba-sically it Just to sell our company, how we could sell ourcompany in place of the union " The June 5 and 6 employ-ee group meetings at the three apartment complexes result-ed directly from this strategy meeting on June 24 Shultis is discussed at the June 2 meetingAbout mid-way through the meeting, according toHester's testimony and not disputed by others present,Hester brought up the fact that Shultis had reported in sickthat very morning and would not be in for work that dayThe meeting lasted about 3 hours and began about 1 p inYelvington, according to Hester, responded by telling Hes-ter to "Go in there (apparently an adjacent office) and callthe employee and find out if he is in fact sick " Hester wentin another room, made the phone call, and reported backtoYelvington that Shultis' phone didn't answer Yelving-ton told Hester "to continue to try and get in touch withtheman " According to Hester's notes the first call wasmade about 2 30 p in About 3 30 p in, according to Hes-ter, he made a second attempt to reach Shultis by phone,again without success, and again reporting these results toYelvington At the conclusion of the meeting about 3 45p in Yelvmgton again instructed Hester to "call Shultisand make sure and find out whether he is sick or not "After reporting back to Yelvington that he still had beenunable to reach Shultis, Yelvington, according to Hester,stated "we can't continue to tolerate this kind of behaviorfind out tomorrow when Shultis gets in whether hewas ill or not "It is thus noted that all three phone calls encompassedno more than about an hour and fifteen minutes rangingfrom the first call about 2 30 p in to the third call about3 45 p in On cross-examination Hester testified as followsQ Between 2 30 and 3 15 (first and second phonecall) did you continue to discuss the Union?A Yes, sir, we didQ And you continued to discuss in fact who youthought was a swing vote and who you thought wouldbe influenced9A Who I could sell, yesQ By "sell" you mean sell in terms of votingagainst the Union9A That is correctHester was further interrogated as followsQ And do you recall in what category J B ShultisfellA Oh, I amjust guessing I believe we felt he wouldbe a tough vote to win over to our sideIn regard to the exact timing of the decision to dischargeShultis and some of the events leading thereto there is somediscrepancy in the testimony of Yelvington and HesterFor example Yelvington testified that Hester notified himduring themorningof June 2 that Shultis had called in sick,that he then and there asked Hester if he thought Shultiswas really sick and Hester said "no," whereupon Yelving-ton instructed Hester "to get on the phone andcallShultis all day long until you reach him on that phoneThen I want you to determine from his explanation of whyhe is sick if, in fact, he is sick, and if he is not sick, then Iwant you to counsel with that young man " Hester on theother hand testified that although he was notified aboutShultis' absence that morning that he made no attempt tophone Shultis until that afternoonafterhe had mentionedShultis' absence to Yelvington during theafternoonmeet-ingHester testified it was Yelvington who, after the thirdunsuccessful phone call to reach Shultis, told him if Shultisdid not have a good excuse for his absence when he report-ed the next day to fire him Hester testified as followsQDid Mr Yelvington tell you that if he didn'thave a good excuse (to) fire him9A YesYelvington, contrary to Hester, testified that "in the af-ternoon on the 2nd (June) when Bob had tried unsuccess-fully to reach him (Shultis) and told me what he wanted todo, and I told him that is what I thought he should do "Further that Hester said to him at this meeting "Brownie,(Yelvington) I want to fire this guy but I am afraid tobecause of what Herb Berman (Respondent's attorney ofrecord) said, that you must be very cautious about firingsomebody during an election " Yelvington testified he ex-plained to Hester his right to fire Shultis "if he is not doinghis jobwe have got enough background on this guy,we just don't have to put up with it anymore " Lynamtestified that the decision to discharge Shultis was dis-cussed at the meeting but she didn't recall whether it wasYelvington or Hester who made the decisionConcluding FindingsBased on the above considerations, the entire record inthe case, and the more specific considerations noted below,Iam persuaded, and find, that in discharging Shultis onJune 3, just a few days before the scheduled representationelection on June 9, Respondent's overriding concern wasShultis' known interest in and support of the Union Ad-mittedly,at its election strategymeeting on June 2Respondent's officials and supervisors discussed the possi-bility of a close vote in the election in which one or twovotes might make the difference in the outcome Moreover,the participants at this meeting discussed and weighed thepotential vote of each eligible employee for or against theUnion Admittedly all agreed that Shultis' vote would be 500DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the Union In these circumstances I find the conclusioninescapable that Respondent was motivated, at least inpart, to rid itself of a known union supporter and thusenhance its chances of preventing the Union from winningthe election and becoming the certified bargaining repre-sentative of its employeesAlthough Respondent may have had reason enough todischarge Shultis in the past for any or all of the reasonsasserted at the hearing, it is impossible, in view of all thecircumstances already described, to accept Respondent'sassertion that Shultis' absence on June 2, and his allegedmalingering on that date, was the real reason for his dis-charge on June 3 I attach significance to the fact thatHester, upon learning early in the morning of June 2 thatShultis had reported in sick, made no effort to contactShultis until the election strategy meeting that afternoonMoreover, although Hester was unsuccessful in his at-tempts to reach Shultis by phone during the meeting andtherefore could not have ascertained whether or not Shultiswas or was not actually sick, it was decided then and thereby Yelvington and/or Hester to discharge Shultis the fol-lowing day if Shultis "did not have a good excuse " Thenext day, June 3, Hester approached Shultis at his workstation to obtain an explanation for his absence the daybefore, all as planned by Yelvington and Hester at themeeting the day beforeWhen Shultis told Hester he hadbeen sick, Hester said to Shultis that he had tried unsuc-cessfully to reach him three times by phone Shultis repliedthat he may have been out of hearing distance of the phoneat the time "either down in the basement washing myclothes or out back feeding the dog " To this Hester retort-ed "That is a very flimsy excuse," whereupon Shultis re-sponded "Well, that is the truth " Hester then stated toShultis"`Well, I don't want it to ever happen again " ThusHester apparently accepted, at least momentarily, Shultis'statement that he had been sick and also was aware, fromShultis' explanation, that his illness was of a mild natureIn any event Hester apparently was not then and there sureenough that Shultis' explanations were not valid since hepermitted Shultis to go back to work with the warning thathe didn't want this sort of thing to happen again There isno other explanation from the record testimony forHester's hesitation in firing Shultis when he first ap-proached him at work According to Hester, after leavingShultis he returned to his office, began to think about "allthe additional problems I had at that property," returnedto Shultis and told Shultis he could no longer "continue totolerate his actions" and then terminated Shultis' employ-mentWhether Hester needed time to reflect, or soughtfurther advice and counseling, cannot be ascertained fromthis recordWhat is clear is that Hester did not fire Shultisbecause Shultis' explanations concerning his illness werenot valid-or even that Hester believed such explanationsinvalidAt no time did Hester challenge Shultis' statementthat he had in fact been sick, although mildly, to the extenthe was able to perform certain household duties It is alsoclear from Hester's own testimony that Shultis would nothave been fired if Hester had believed Shultis in fact wassick and not malingering Yet Hester testified he reachedthe conclusion Shultis was malingering based solely on thefact that he did not answer his phone when Hester tried toreach him on the three occasions over a period of 1 hourand 15 minutes during Respondent's election strategymeetingObviously Hester could not have determinedShultis' state of health from the unsuccessful phone callsNothing thereafter occurred which disproved Shultis' state-ments regarding his illness It is true of course that Hestercould have lawfully fired Shultis on his belief that Shultiswas guilty of malingering if Shultis' union interest and sup-port was of no consideration I find however Hester's, andthereforeRespondent's, asserted reasons for dischargingShultis to be pretextual of the more overriding reason al-ready discussed above As Shultis' discharge was motivat-ed, at least in part, because of Respondent's desire to riditself of a known union supporter and a potential vote forthe Union in the upcoming representation election, I findRespondent's discharge of Shultis on June 3 to be in viola-tion of Section 8(a)(3) of the ActIV THE EMPLOYERS OBJECTION TO CONDUCT AFFECTING RESULTSOF THE ELECTIONAs noted above the election in this matter was conduct-ed on June 9, with the Union receiving six votes for repre-sentation, four against, and one challenged ballot On June16, the Employer timely filed the subject objections, as fol-lowsObjection to Conduct of ElectionDuring the time the polls were open, in the polling placeand in the presence or earshot of other employees, a dis-charged employee stated that he had been discharged be-cause the Company did not want him to vote in the elec-tionThis statement has interfered with the conduct of theelection and has affected the results thereof in such a man-ner as to render it a nullityObjection to Conduct Affecting the Results of theElection1On or about the middle of April 1975, after the peti-tions herein were filed, the Umon, by its officers andagents, threatened employees with physical harm shouldthey fail to engage in postelection union activities, andsuch threats were intended to create an atmosphere of fearshould they fail to support the Umon and its activities2By these and other acts and conduct, the Union hasinterfered with the holding of a free and fair electionOn August 19, the Acting Regional Director of theBoard's Chicago Regional Office issued a report on objec-tions and order consolidating cases and notice of consoli-dated hearing in the subject proceeding In this report theActing Regional Director noted that the Employer had,with his approval, withdrawn Objection 1In support of Objection 2 the Employer presented thetestimony of two witnesses, Monfils and Gigstead, motherand daughter respectively, both of whom were still em-ployed by the Employer at the time of the hearingThe thrust of the objection is that the Union's OrganizerJoseph Quiring, on one occasion, during a union meetingwith several of the Employer's employees, threatened the LINCOLN PROPERTY COMPANY C & S, INC501employees with physical harm should any of them attemptto cross a picket line if such a picket line was established atthe Employer's place of businessMonfils testified that during a union meeting in mid-April, Union Organizer Quiring, in response to a questionfrom an employee, stated that in the event of a strike, Re-spondent could bring in replacements "he referred to themas scabs He (Quinng) mentioned another complex thathad been on strike, and he said they had brought mgger-scabs to work, and they had gotten the shit kicked out ofthem, and he also said if anyone crossed the picket linethat they could get the shit kicked out of them "Gigstead's testimony regarding Quiring's alleged remarkabout picket line violence is almost word for word identicalto that of Monfils Gigstead testified as follows "He (Quir-ing) said if anyone had tried to cross a picket line wherethere was a strike going on they could get the shit kickedout of them"Quiring denied making the remarks attributed to him byMonfils and Gigstead Quiring testified that the meetingreferred to by the two employees above was held the firstweek in May at the Three Fountains project in the rentaloffice in Rolling Meadows, Illinois, that employees Urba-nowisz, Riha, Beatty, Jones, Gigstead, Monfils, and Ander-son attended The purpose of the meeting, according toQuiring, "was to explain the position of having to go to anelection through NLRB", to explain about supervisorsbeing excluded from the bargaining unit, negotiation pro-cedures, voting procedures, "dues, assessments, fines andviolations "With respect to strikes, Quiring testified hetold the employees "first of all it would not be a strikeunless you and the (other) employees elect not to acceptwhatever negotiations were reached between managementand union" that "if you did vote for a strike they (theEmployer) could hire replacements" He testified hemade it clear "everybody" had the free choice to cross ornot cross a picket line Further, that as to a possible strikehe told the employees "You are the people that have thesay-so on that " He recalled hearing someone from the au-dience using the word "breaking" while he was talkingabout strikes and the rights of employees during strikes butdid not catch the whole sentence He recalled talking abouta recent strike at another employer's premises but deniedusing the words "tugger" or "nigger scabs" but did recallhearing these remarks from some of the employees in theaudienceConcluding FindingsBased on all the credible testimony I am persuaded andfind that Quirmg did not make the remarks attributed tohim by Monfils and Gigstead I base this finding almostexclusively on credibility resolutions Based primarily ontheir demeanor on the witness stand I discredit the entiretestimony of Monfils and Gigstead Both Monfils and Gig-stead testified as if they had memorized their lines Bothhad practically no recall of anything that was said at themeeting except the one alleged remark by Quiring about"tugger scabs" and that anyone crossing a picket line"could get the shit kicked out of them " Thus Monfilscouldn't recall if she attended a union meeting subsequentto the one she testified about, couldn't recall who attendedthe meeting in question except one other employee besidesher daughter, and nothing else that Quiring said during themeeting which she finally admitted lasted more than anhour Gigstead on the other hand recalled the names of sixemployees besidesMonfils and Quiring, presumably allwho attended the meeting She estimated the meeting last-ed about 2 hours Unlike Monfils, she recalled that otheremployees talked about picket line violence, not just Quir-ing Like Monfils, however, she could recall nothing specif-ically being said at the meeting other than the one remarkabout scabs getting beat up which she attributed solely toQuiringAfter exhaustive interrogation Gigstead testifiedshe and Monfils, along with two other employees, went tosee Mr Yelvington in his office the day after the election tolet him know they were unhappy with the outcome of theelection, thatMr Yelvington was busy at the time andsuggested they return later, that 2 or 3 days later she andMonfils returned to Mr Yelvington's office but that mostof her conversation was with the Employer's attorney whowas with Yelvington at the time, that again she and Mon-filswanted Respondent to know they were not "happy thatthe union won the election " Once again, at this secondencounter with management, there is nothing in the testi-mony of either witness that anything was said at the timeabout their concern over Quiring's alleged remark regard-ing picket line violence Their recollection of only the onealleged remark by Quiring and almost complete lack ofrecall of anything else occurring or being said at the unionmeeting defies believabilityContrary to Monfils and Gigstead, Quiring testified in aforthright and candid manner with excellent recall of whatwent on and was said at the particular union meeting inquestionHe gave details of what occurred including hisinstructions to those employees present about organiza-tional procedures, election procedures, and his responses toquestions about strikes and picket lines He denied he usedthe words "nigger scabs" and denied he made any suchremark that employees who crossed a picket line "could getthe shit kicked out of them " His testimony in this respectwas corroborated by at least one other employee present atthemeetingMoreover, Gerald Jones, an employee whoattended this same meeting, admitted it was he, not Quir-ing,who made the remarks Monfils and Gigstead attribut-ed to Quiring He testified he and another employee, MarkBeatty, were in a somewhat playful mood at the meeting,being fortified with several bottles of beer beforehand Hetestified as followsQ Do you recall anyone using the phrase "gettingthe shit kicked out of them"A Yes, I might have used it a couple of times Iknow Mark did a couple of timesWhen asked if he recalled Quiring using the term "niggerscab" he replied emphatically "never "Based on all the above considerations I fully creditQuiring's denial and find that he did not make the singularremarks attributed to him by Monfils and Gigstead Ac-cordingly I shall recommend that the Employer's Objec-tion 2 be overruled Further, since the Union has obtaineda majority of the valid votes cast in the election, that the 502DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion be certified as the exclusive bargaining representa-tive of the Employer's employees in the unit found to beappropriate in the Stipulation for Certification Upon Con-sent ElectionCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3Respondent has violated Section 8(a)(1) of the Act bypromising employees benefits in order to influence theirvote in the June 9, 1975, representation election as allegedin paragraph VI(a) of the complaint4Respondent has not violated Section (a)(1) of the Actas alleged in paragraph VI(b) of the complaint5Respondent has violated Section 8(a)(3) of the Act asalleged in paragraph VII of the complaint by dischargingJames Bryon Shultis because of his interest in and supportof the Union6The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYIn order to remedy the unfair labor practices found here-inmy recommended Order will require Respondent tocease and desist therefrom and take certain affirmative ac-tion as set forth in the following OrderUpon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the followingORDER4Lincoln Property Company C &S, Inc,ManagingAgent for Lincoln Colony Associates, Lincoln GatehouseAssociates, Lincoln Property Partners I and Willow RoadAssociates, Arlington Heights,Illinois,its officers,agents,successors,and assigns, shall1Cease anddesist from4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes(a)Granting, expediting, or announcing new and/or ad-ditional benefits to its employees to discourage their inter-est in or support of the Union(b)Discharging or otherwise discriminating against anyof its employees for engaging in union or other protectedconcerted activity2Take the following affirmative action necessary to ef-fectuate the policies of the Act(a)Offer James Bryon Shultis full reinstatement to hisformer job or, if that job no longer exists, to a substantiallyequivalent job, without prejudice to seniority or otherrights and privileges, and make him whole for any loss ofpay suffered by reason of his discharge It is further or-dered that such backpay be computed in the manner pre-scribed in F WWoolworth Company,90NLRB 289(1950), andIsisPlumbing & Heating Co,138 NLRB 716(1962)(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, as well as all other records necessaryto analyze and compute the amount of backpay due here-under(c)Post at its apartment communities located at 475EastEnterpriseDrive,Mount Prospect, Illinois, 2134South Goebert Road, Arlington Heights, Illinois, and 806OldWillow Road, Wheeling, Illinois, copies of the at-tached notice marked "Appendix " 5 Copies of said notice,on forms provided by the Regional Director for Region 13,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewithIT IS FURTHER ORDERED that the Employer's objections beoverruled and that Janitors Union, Local No 1 of the Ser-vice Employees International Union, AFL-CIO, be certi-fiedas the exclusive bargaining representative of theEmployer's employees in an appropriate bargaining unit asset forth in the Stipulation for Certification Upon ConsentElection dated April 25, 1975, and identified in this recordas Board Exhibit 1(a)5 In the event the Boards Order is enforced by a Judgment of the UnitedStates Court of Appeals the words in the notice reading `Posted by Orderof the National Labor Relations Board" shall read ` Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board